Citation Nr: 0605325	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-18 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to October 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.

The issue of entitlement to service connection for back and 
shoulder disabilities is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disability in a February 1966 rating decision.  The 
veteran was notified of this decision and of his appellate 
rights, but did not appeal the denial.  

2.  Evidence received since the February 1966 rating decision 
denying service connection for a back disability is new and 
relates to unestablished facts necessary to substantiate the 
claim.  

3.  The RO denied entitlement to service connection for a 
shoulder disability in a February 1966 rating decision.  The 
veteran was notified of this decision and of his appellate 
rights, but did not appeal the denial.  

4.  Evidence received since the February 1966 rating decision 
denying service connection for a shoulder disability is new 
and relates to unestablished facts necessary to substantiate 
the claim.  


CONCLUSIONS OF LAW

1.  Evidence received since the February 1966 denial of 
entitlement to service connection for a back disability is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

2.  The claim for service connection for a back disability is 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002).

3.  Evidence received since the February 1966 denial of 
entitlement to service connection for a shoulder disability 
is new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

4.  The claim for service connection for a shoulder 
disability is reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.

The veteran asserts that his current back and shoulder pain 
is due to injuries sustained during service.  He credibly 
testified before the Board in March 2005 that he performed 
heavy manual labor as part of his duties in Special Services 
for approximately one and one-half years, that he does not 
recall a specific injury to either his shoulders or his back, 
and that he believes current disabilities are due to the wear 
and tear sustained during service.  The veteran stated that 
he worked as a clerk typist for the Federal Government 
following his discharge from service in 1965.

The veteran filed his first application for VA compensation 
benefits in December 1965, asserting that he had experienced 
shoulder and back pain since 1964.  His service medical 
records include complaints of and treatment for back and 
shoulder pain, but no definitive diagnosis other than an 
emotionally unstable personality with attention-seeking 
behavior in the form of medical complaints.  The veteran was 
found to have minimal symptoms upon VA examination performed 
in January 1966 and the RO denied service connection for back 
and shoulder disabilities in February 1966, finding that 
there was no evidence of a diagnosed disability.  The veteran 
was given notice of the denial of benefits and of his 
appellate rights, but he did not appeal the rating decision.  
As such, the rating decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

The veteran submitted an application for VA compensation in 
December 1976, again asserting that he experienced back and 
shoulder pain since 1964.  He was advised in a letter dated 
in January 1977 that he needed to submit new and material 
evidence to reopen the claim.  The veteran did not respond in 
any way.

The veteran now seeks to reopen his claim for service 
connection for back and shoulder disabilities.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  For claims filed after August 2001, such as 
this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in February 1966.  The credibility of new evidence 
is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

At the time of the February 1966 rating decision, the 
evidence of record included service medical records showing 
complaints of shoulder and back pain without evidence of a 
diagnosed chronic disability and a January 1966 VA 
examination report with minimal findings on physical 
examination, essentially normal X-rays and diagnoses of 
lumbosacral strain and pain in the shoulders by history.  The 
examiner noted in January 1966 that the veteran's shoulder 
pain had an unknown cause; there was no opinion as to 
etiology with respect to complaints of either back or 
shoulder pain.

Since the February 1966 rating decision, private medical 
records as well as VA medical records have been obtained 
showing extensive degenerative changes of the lumbar spine 
and a rotator cuff impingement syndrome.  Unfortunately, the 
record does not include a medical opinion as to the etiology 
of the veteran's currently diagnosed disabilities.  
Nonetheless, the Board finds that the new medical evidence 
clearly shows diagnosed disabilities.  Thus, because the 
veteran's claim was originally denied as there were no 
diagnosed disabilities, the Board finds that the newly 
obtained medical evidence is both new and material because it 
was not previously before agency decision-makers and it 
relates to an unestablished fact necessary to substantiate 
the claim.  As such, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a shoulder disability 
is reopened.  

The appeal is granted to that extent only.

REMAND

The record shows that the veteran complained of shoulder and 
back pain during service, but did not have a diagnosed 
disability upon discharge from service.  He credibly 
testified that he has continued to have pain in his shoulders 
and back since that time and medical evidence reflects 
current diagnoses of degenerative arthritis of the lumbar 
spine and a bilateral rotator cuff impingement syndrome.  
Thus, VA has a duty pursuant to 38 C.F.R. § 3.159(c)(4) to 
obtain a medical opinion to determine if the current 
disabilities are related to the veteran's in-service 
complaints.

The record reflects that the veteran was placed on disability 
retirement by the Department of the Army in September 1993 
because he was no longer capable of performing duties as a 
maintenance worker following a right knee injury.  Because 
the veteran asserted that he performed work as a clerk 
typist, suggesting that he performed sedentary work following 
service, the Board finds that evidence with respect to the 
veteran's job with the Department of the Army is necessary to 
determine what type of activities he performed between his 
discharge from service in 1965 and the current diagnoses of 
disabilities.  Upon remand, employment records should be 
obtained.

Finally, the Board notes that the veteran and his 
representative had a dialogue at the hearing before the Board 
in March 2005 about identifying additional treatment records 
to be obtained by VA.  There is no evidence of any other 
records being identified.  Thus, upon remand, the veteran 
should be given an opportunity to advise VA as to whether 
additional records exist.

Therefore, this matter is remanded for the following action:

1.  Ask the veteran if there are any 
other records to be obtained with respect 
his claim on appeal.  If he identifies 
records not already sought, please make 
an attempt to obtain them and associate 
them with the claims folder.

2.  Contact the Department of the Army 
and request any and all records relating 
to the veteran's duties while employed 
with the Army as well as records relating 
to his work injury and subsequent 
placement on disability status.  Please 
associate all records obtained with the 
claims folder.

3.  Upon receipt of all requested 
evidence, schedule the veteran for a VA 
examination to determine the nature and 
etiology of his complaints of shoulder 
and back pain.  The examiner should 
review the veteran's service medical 
records and all pertinent evidence 
contained in the veteran's claims folder.  
The examiner should render all 
appropriate diagnoses and state whether 
any such disability is at least as likely 
as not (a 50 percent or greater 
probability) related to the veteran's 
period of service.  The examiner should 
specifically comment on the impact of the 
following on the veteran's currently 
diagnosed disabilities:  (1) duties as an 
inventory management specialist during 
service, (2) work duties as a maintenance 
worker and clerk typist following 
service, and (3) the diagnosis of an 
emotionally unstable personality.  All 
opinions expressed must be supported by 
complete rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Clifford R. Olson
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


